DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/15/22 is acknowledged.
Claim Objections
Claim 21 is objected to because of the following informalities:  

Claim 21, line 6 “the concentration”, should be “a concentration”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 3, “to repel” is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 7, 21, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (JP 2015173285).
	As to Claims 1, 2, 3, 7, 21 and 22, “The Examiner has provided a machine translation of JP 2015173285.  The citation of the prior art in this rejection refers to the machine translation.”
	Hashizume describes a substrate processing apparatus that contains a nozzle and an internal space of a sealed chamber (abstract, lines 1-2).  The apparatus is made-up of a sealed chamber (2), a lid member (7).  Processing liquid is fed through liquid nozzle 4 (abstract, line 8).  This is considered the “chemical liquid” that is injected into the tank of claim 21, lines 1-2).  
	The oxygen is dissolved in the solution (pg. 15, para. 5).  Hashizume explains that oxygen concentration sensors of the reactor chamber body (9 and 6) are used to detect the oxygen concentration in the sealed chamber (pg. 14, line 8-10, paragraph starting with word “This inert gas purge process is continued until. .  .”).  HF acid is fed to nozzle 4 (can be the chemical liquid) and combined with inert-gas dissolved water (pg. 14, lines 18-20, para. starting with “Further, the control device 131 control the in-pipe preparation unit 51. . “).  When combined/mixed (in mixing unit 59) (pg. 14, line 20), the water-containing oxygen stream (that is then combined with the HF chemical liquid), is de-aerated in order to reduce the oxygen concentration (pg. 14, lines 31-34), which would then reduce the oxygen level in the HF chemical liquid.  The oxygen level in the water stream is reduced using a degassing unit 74 (pg. 14, line 32).  As a way to reduce the oxygen level in the water stream, nitrogen gas is supplied to chamber 2 (pg. 14, last two lines, paragraph starting with “Further, when chemical treatment is performed, nitrogen gas is supplied to the internal space of the sealed chamber 2”).  Nitrogen can be considered the calibration gas of Claim 21.
	This reduces the overall oxygen concentration in the HF stream (pg. 15, lines 1-5).  The inert gas (nitrogen gas) will degas oxygen from the water stream (that is later added to the HF) and thereby reduce the oxygen concentration of this stream (pg. 10, para. 6, para. starting with “The inert gas dissolved water generation unit 50 degases oxygen until the oxygen concentration in the supplied pure water becomes, for example, 20 ppb or less”).  The more inert gas (nitrogen gas) fed to the chemical liquid tank, the more air can be expelled (pg. 12, lines 3-5).  
	When the control device 131 opens the inert gas valve 30, nitrogen gas is supplied into the internal space of the sealed chamber 2 (pg. 14, last para).  The reference explains that the supply of nitrogen gas may be the same as the purge or larger (pg. 17, last para).  As to reducing the nitrogen gas supply, Hashizume explains that the opening and closing of valve 60 (which is the inert gas feed line) is controlled by the control device 131 (page 12, last para. which starts with “The substrate processing apparatus 1 includes a control device. . .”).  These features meets the step of “adjusting a flow rate of the calibration gas based on the concentration of oxygen in the chemical liquid to decrease the concentration of oxygen in the chemical liquid” of Claim 21.  The apparatus is used to treat a wafer on the substrate in the device where it is etched (pg. 13, lines 3-7).  Etching occurs after the oxygen level in the chemical reagent “reaches a predetermined low concentration” using the inert gas (pg. 14, lines 3-13).
	Claim 1 only requires the injection of at least one of a first and second gas into the tank.  Therefore, the injection of N2 meets this feature.
	
	As to Claim 4, Hashimzume explains that as more nitrogen gas is supplied, oxygen levels in the water stream are reduced (see above and the citations, especially (pg. 14, last two lines, paragraph starting with “Further, when chemical treatment is performed, nitrogen gas is supplied to the internal space of the sealed chamber 2”).  

	As to Claim 23, Hashizume explains that HF solution is used to etch the wafer (pg. 18, lines 15-20).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume as applied to claim 1 above, and further in view of Iwamoto (US Pub.: 2003/0109137).
	Claim 2 requires feeding a first and a second gas, whereas Claim 1 requires only 1 of these.  Hashizume teaches feeding N2 and adjusting the N2 amounts into the tank, but does not disclose feeding a first gas and adjusting that gas. 
	Iwamoto describes a method of operating a semiconductor processing device (Claim 1) that includes feeding an etchant chemical (Claim  5).  Etching chemicals can include dilute hydrofluoric solution (para. 54).  Iwamoto explains that it is desirable to have chemical etching solutions to be cooled (claim 8) and that one known way to cool them is to use cooling air that is sprayed to the back surface of a wafer to lower the temperature of the wafer (Claim 9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separately add cooling air by spraying, as taught by Iwamoto for use with the process of Hashizume in addition to the N2 feed used to reduce oxygen in the etching spray solution because Iwamoto explains that etching chemicals need to be cooled for use and that feeding air is a known method of performing this.
	Furthermore, although Iwamoto does not specifically state that the flow rates of the air feed stream is adjusted, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow rate of the air in order to adjust the temperature to the desired lower threshold.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 21, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2013/258391).
As to Claims 1 and 11, Miura describes a chemical liquid supply means (abstract, line 1) that includes a substrate processing system (1), which includes a chemical liquid generation unit 3 (abstract) used to treat a variety of substrate, to include wafers (technical field).  
The treatment can include feeding an etching solution to the substrate (see first para of pg. 3).  The etching chemical can include hydrofluoric acid (see pg. 3, para. 4, paragraph starting with “TMAH is an example of an organic alkali. . “) and other compounds, such as TMAH (abstract).  Miura explains that in Fig. 1, a chemical supply unit contains a “nitrogen dissolving unit 27” that dissolves nitrogen gas “by supplying nitrogen-containing gas” to TMAH (pg. 4, para. 4 and 5).  This can be the calibration gas of Claim 21.  Additionally, air is also fed (pg. 4, para. 5, “the oxygen dissolving unit 28 dissolves oxygen gas in TMAH by supplying oxygen-containing gas containing oxygen gas to TMAH”).  Both the N2-feeding means and the O2-feeding means have flow rate adjust valves (pg. 4, last para.).  
The processing unit 2 and the unit 3 can be combined (pg. 2, second to last para).  This tank includes a dissolved gas sensor 29 used to detect dissolved oxygen concentration in the tank (Pg. 4, para. 4 “.  .and the dissolved gas sensor 29 for detecting the dissolved oxygen concentration. . “). The device includes a control device 4 that causes nitrogen and oxygen supplies to be adjusted to a certain concentration (pg. 5, first para).  

As to Claim 4, 5, 6, 12 and 14, Miura teaches that the more dissolved nitrogen there is, the less dissolved oxygen there is (pg. 5, para. 4).  On the other hand, Miura explains that the oxygen concentrations can also be increased by supplying more oxygen to the system (pg. 5, para. 4).  

	As to Claim 8, Miura teaches that the gases can be fed by a bubbler (pg. 4, last para, Miura teaches that the pipes 32 in Fig. 1 are bubblers and are also marked as air and N2, 27, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a bubbler is designed to feed a gas below a liquid level.

As to Claims 9 and 13, Miura teaches that there may be another N2 and air feed port that is above the liquid level (Fig. 1, 27, 28, above the other two feed ports).

As to Claims 10 and 11, In addition to the features described above to the rejection of Claim 1, Miura teaches use of a control device 4 that controls the chemical solution supply unit and opens and closes the valves (pg. 3, last para) and adjusts the valves based on the desired concentration of the oxygen levels (pg. 5, para. 1).  This can be considered a means for sustaining at least the first or second gases (Claim 11) and it considered a means for obtaining target values in order to achieve performance parameters (Claim 10).  

	As to Claim 15, Miura teaches that the first gas can be fed into the reactor (page 4, second to last para).  Although Miura does not specifically state that feeding the first gas into the reactor reduces the second gas concentration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by increasing the first gas, the second gas concentration is decreased. 

	As to Claims 16 and 17, Miura teaches that the valves can be opened and closed (see rejection above), but the references do not specifically state that they are simultaneous or in sequential order.  It has been held that a change in sequence of adding ingredients is obvious.  See: Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) see MPEP §2144.04.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 7, 2022